Case 17-05250-5-DMW         Doc 30 Filed 11/20/19 Entered 11/20/19 10:08:53           Page 1 of 2

                       UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               RALEIGH DIVISION

                                                )
IN RE:                                          )       Case No.      17-05250-5-DMW
                                                )
    THOMAS GREGORY DOUCETTE                     )       Chapter 13
             Debtor(s)                          )
                                                )
RESPONSE TO TRUSTEE'S MOTION TO DISMISS CASE FOR FAILURE TO MAKE
                        PLAN PAYMENTS

NOW COMES the Debtor, by and through his undersigned attorney, and responds in opposition
to the Trustee's Motion to Dismiss Case for Failure to Make Plan Payments, as filed on October
31, 2019 as docket #29. In support thereof, the Debtor shows as follows:

   1. The Debtor had a shortfall of receipts compared to his commitments, including the chapter
      13 plan payment.
   2. Recently received business revenue will enable the Debtor to substantially cure the
      delinquency in the plan, with some payments in process now and further funds to be
      submitted after a bank hold is released.
   3. To the extent the Debtor is not fully current in the near future, he will propose a method to
      cure any remaining delinquency.

WHEREFORE, the Debtor respectfully requests that the Court:

   1. Deny the Trustee's Motion to Dismiss Case for Failure to Make Plan Payments;
   2. Set this matter for hearing; and
   3. Grant such other relief as the Court deems just and proper.

THIS the 20th day of November, 2019

                                                     /s/ Erich M. Fabricius
                                                     Erich M. Fabricius
                                                     Attorney for the Debtor
                                                     NC State Bar # 39667

                                                     Fabricius & Fabricius PLLC
                                                     106 N 1st Ave, Ste D.
                                                     P.O. Box 1230
                                                     Knightdale, NC 27545-1230
                                                     Tel: (919) 295-6001 Fax: (919) 890-3833
                                                     Email: emf@fabriciuslaw.com
Case 17-05250-5-DMW        Doc 30 Filed 11/20/19 Entered 11/20/19 10:08:53         Page 2 of 2


                                 CERTIFICATE OF SERVICE

I do hereby certify that I have this day served a copy of the Response to Trustee's Motion to
Dismiss Case for Failure to Make Plan Payments by depositing a copy of the same in the U.S.
Mail, postage prepaid, properly addressed as shown, unless another method is indicated:

John F. Logan
Chapter 13 Trustee
(electronic notice via CM/ECF)

THIS the 20th day of November, 2019

                                                   /s/ Erich M. Fabricius
                                                   Erich M. Fabricius
                                                   Attorney for the Debtor
